TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00682-CV


Darrell Saunders and Melissa Saunders, Appellants

v.


Robert Brown and Rosemary Brown, Appellees






FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 198,354-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The parties have notified us that they have settled their dispute and no longer wish
to pursue this appeal.  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 42.1(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed:   May 5, 2005